o       Case 0:19-cv-62517-CMA Document 10 Entered on FLSD Docket 11/18/2019 Page 1 of 2
    (Rev.10/2002)GenemlDœument                                                                                                      =

                                                               U NITED STATESD ISTRICT C OURT
                                                                       Southern DistrictofFlorida
                                                          caseNumber: l
                                                                      jq..ygs jp.
                                                                               .
    '
               .                                   t
                                        .
            ,
                   n            .

                                                 f
                                                 . bl          o                                    FILED BY                D.C.

                                                        Plaintiffts)                                   l'kûk 12 2212
                                                                                                         ANGELA E.NO6LE
                                                                                                        CLERK U S DISY CX

           Y ? It: -z. ?zw4,sé::,            /             ,                 .
                                                                                                        s.D.oFitk.-MI
                                                                                                                    AMI

                                                        Defendantts)


                                                                 û-n &cvzc .
                                                                         XITLE OFDOCUMEY

                   1,%@b5t(.,/ f 1(tIY
                        -. -.                                                        plaintilorderendant,i
                                                                                                         ntheabovesvl
                                                                                                                    edcause,
                                    C'                         U& ï 'R n              W J8 '54          .ct          '
          6tqio>.. -    *
                        '           o
                                                                   '             '                   /.
                                                                                                      c,
                                                                                                       w s y o,
                                                                                                              u
           dt ré 4                                                                    zn            , .         y,,? .
          UJ                        y             I /-' oind a Mzp'c                                 g'            prsvtdy. '
                                                                                                                            &
               '< / # d q f                                       'J7vz                       / -       Q        .',''/
                                        *
                                             .
                                             >t ?''      ' '- Q .- '' * j zy'-f n ro;./ , V                                             '
                                            t-t 'frds 'K - z-tn t. & 5, iu?r- .        f .a
                                                                                          '
           -
              (ô   --
                      Pfip/:'/-1tr
                                 ?'
                                  z$ a)4f                                            't '< r - 'Ii
                                                                                      ,       -                             f 5;6'i.'
                                                                                                                                    -
                                                                                                                                    n'5 '
          (n
           -
           .pn&n: g.-                                                                                                           -
Case 0:19-cv-62517-CMA Document 10 Entered on FLSD Docket 11/18/2019 Page 2 of 2
(Rev.I0/2002)Gener
                 alDœument




                                       /



                                               Certirlcate ofService

 l ?)è 'tt;A ,/!-x-                          isthatonthisdate ll
                                         ,cert                  ,
                                                                        lî atruecopy
                                   D 0 f
 oftheforegoingdocumentwasmailedto:l    bclw kç
                                           .      .-oq'    j.3
                                              namets)andaddresstes)
                                  S/-
                                    4fn V J
                                          *X fL Y', S               .*'

         By:
                                                                              ).
               b?55/
                  . ?,/4           ,t$-It                           Signamre ofFiler
         Printed ortypedname ofFiler

         Flori BarNum ber                                           E-mailaddress
               ,


               t<.
                 '')s/-%'
         PhgneNum ber   /
                          2$'c9          FacsimileNumber
               J'
                # - ('   tdlté/pck- 6é'
                                      -z
                                       é (qI
                                       '   'l
                                            )D
         StreetAddress
          ( t g/c'ft 3sp&
          City,State,Zip Code
